 In the Matterof CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.,AND ITS AFFILIATED COMPANIES-BROOKLYN EDISON COMPANY, INC.;NEW YORK AND QUEENS ELECTRIC LIGHT AND POWER COMPANY;WESTCHESTERLIGHTING COMPANY; THE YONKERS ELECTRIC LIGHTAND POWER COMPANY;NEW YORK STEAMCORPORATION;and CON-SOLIDATED TELEGRAPH AND ELECJrRICSUBWAY COMPANY,andUNITEDELECTRICAL AND RADIO WORKERS OF AMERICA, AFFILIATED WITH THECOMMITTEE FOR INDUSTRIAL ORGANIZATION.Case No. C-2046.-Decided November 10, 1937Gas and ElectricUtility Industry-Interference,Restraint, and Coercion:em-ployment of industrial spies ; recognition of a favored labor organization for itsmembers only,ata time when organization incomplete and membershipnegligible,as the first step in plan to dictate choice of representative ofemployees ; effecting transfer of a company-dominated union over to favoredlabor organization;urging,persuading,and warning employees to join favoredlabor organization and threatening them with discharge for non-compliance ;permitting officers of dissolved company-dominated union who had become officersof favored labor organization to utilize,in behalf of favored labor organization,their prerogatives as officers of company-dominated union, such as use of com-pany offices,stenograph.ic services,and expense accounts,while paid regularsalaries by respondents;permitting organizers and dues-collectors of favoredlabor organization to carry on activities on comppny time and property, whilesimilar privileges denied to rival labor organizations;execution of contractswith favored labor organization in behalf of members only, for the purpose ofconsummating and perpetuating illegal course of conduct;respondents'construc-tion of contracts as exclusive collective bargaining agreements in spite of knowl-edge that membership in favored labor organization is not the free choice ofmajority ofemployees-Collective Agreements:invalid, even though for membersonly, since executed for the purpose of consummating and perpetuating plainlyillegal course of conduct; respondents ordered to' cease and desist from givingeffectthereto--Discrimination:discharge--Reinstatement Ordered-Back Pay:awarded.Mr. David A.MoscovitzandMr.Will Maslow,for the Board.Whitman, Ransom, CoulsondGoetz,byMr. William L. RansomandMr.Pincus M.Berkson,ofNew York City, for therespondents.Mr. Louis B. BoudinandMr. Sidney Elliott Cohn,of New YorkCity, for the United.Mr. Joseph Friedman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon chargesduly filed by UnitedElectrical and Radio Workers ofAmerica,herein calledtheUnited,theNationalLaborRelations67573-38-vol iv-671 72NATIONAL LABORRELATIONS BOARDBoard, herein called the Board, by Elinore Morehouse Herrick, Re-gional Director for the Second Region (New York City), issued itscomplaint dated May 12, 1937, against Consolidated Edison Companyof New York, Inc., and its affiliated Companies : Brooklyn Edison Com-pany, Inc., New York and Queens Electric Light and Power Company,Westchester Lighting Company, the Yonkers Electric Light andPower Company, New York Steam Corporation, and Consolidated Tel-egraph and Electrical Subway Company, herein called the respondents,alleging that the respondents had engaged in and were engaging inunfair labor practices affecting commerce within the meaning of Sec-tion 8 (1), (2), and (3) and Section 2 (6) and (7) of the NatioaalLabor Relations Act, 49 Stat. 449, herein called the Act.In respect of the unfair labor practices, the complaint in substancealleged (1) that the respondents had employed and were employingindustrial spies for the purpose of disclosing to the respondents theactivities of their employees in and on behalf of labor organizations;(2) that on or about November 29, 1935, the respondents discharged,and thereafter refused to reinstate, Martin A.Wersing, Julius A.Greulich, and Michael Wagner, employees of the' respondents, and onstate,William J. Kennedy and John Emler, employees of the re-spondents, for the reason that they had engaged in concerted activitieswith other employees of the respondents for their mutual aid andprotection; and (3) that the respondents had interfered with, re-strained, and coerced their employees in the exercise of their right toform, join, and assist labor organizations of their own choosing andwere continuing to do so, had contributed and were contributingfinancial and other support to the International Brotherhood of Elec-tricalWorkers, herein called the I. B. E. W., and had coerced andwere coercing their employees to join or assist the I. B. E. W.Copies of the complaint and of notice of a hearing to be heldon June 1, 1937, at New York City, both dated May 12, 1937, wereduly served upon the respondents, upon the United, and upon theI.B. E. W. On May 25, 1937, the Regional Director issued and-duly served upon the parties and the I. B. E. W. an -amended noticeof hearing, specifying that the hearing would be held on June 3, 1937,instead of on June 1, 1937.On May 17, 1937, the respondents, appearing specially, filed a mo-tion to dismiss the complaint for lack of jurisdiction, on the groundthat the Act was inapplicable to the respondents and their laborrelations with their employees, for the reason, it was asserted, thatthe respondents conduct a local, intrastate business and are, therefore,subject exclusively to the New York State Labor Relations Act,'1Chapter 443 of the Laws of 1937. The State Actis also designated as Article 20 ofthe Labor Law. DECISIONS AND ORDERS73which was to become effective on July 1, 1937. The motion includeda request that the motion be heard and determined by the Boardprior to the hearing on the complaint, and was accompanied by anaffidavit of Oscar H. Fogg, vice-chairman of the board of trusteesof the respondent Consolidated Edison Company of New York, Inc.,and vice-chairman or member of the board of directors of each of theaffiliated companies named as respondents, containing a statementof facts tending to show that the respondents' business was of anintrastate character.On June 2, 1937, the Board denied the respond-ents' request for a prior and separate hearing by the Board on themotion to dismiss the complaint.Pursuant to the amended notice, a hearing was held at 'NewYork City on June 3, 10, 11, 14, 15, 16, 17, 23, 24, and July 6, 1937,before Robert M. Gates, duly designated as Trial Examiner by theBoard.The Board, the respondents, and the United were repre-sented by counsel and participated in the hearing.The I. B. E. W.did not appear at the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to produce evidence bearingon the issues was afforded all the parties.At the commencement of the hearing, argument was heard on twoseparate petitions to intervene filed with the Regional Director priorto the hearing by The Independent Gas and Electric Workers UnionofWestchester County and by Independent Gas and Electric Union,both labor organizations claiming to have filed with the RegionalDirector informal charges against the respondents.The complaintherein was not based on these informal charges, but only on theformal charge filed by the United.Upon separate objections by coun-sel for the Board, the respondents and the United, the Trial Examinerreserved decision thereon, but on June 10, 1937, the second day ofthe hearing, he denied both petitions to intervene.The ruling ishereby affirmed.At the commencement of the hearing, the respondents reservedtheir objections to the jurisdiction of the Board and noted, an excep-tion to the order of the Board denying a prior and separate hearingon the respondents' motion to dismiss the complaint.At the closeof the presentation of the Board's case, the motion to dismiss the com-plaint for lack of jurisdiction was renewed by the respondents and wasdenied by the Trial Examiner. The ruling is hereby affirmed.On June 10, 1937, the second day of the hearing, the Trial Examinerallowed the -complaint to be amended to include allegations of thediscriminatory discharge of Stephen' L. Solosy, without objection bythe respondents other than their general reservation of objections tothe jurisdiction of the Board.On June 14, 1937, the respondentsfiled a verified answer, in which they reserved their objections to thejurisdiction of the Board and in substance denied engaging in the 74NATIONAL LABOR RELATIONS BOARDunfair labor practices alleged in the complaint, setting forth inaddition affirmative allegations in defense thereof.Upon the completion of the presentation of the Board's case onJune 24, 1937, counsel for the respondents requested an adjournmentuntil July 6, 1937, to enable him adequately to prepare and presentthe respondents' case, and in particular to secure the testimony ofFloyd L. Carlisle and Harold Dean, the testimony of both of whomwas asserted to be indispensable. It was shown that Carlisle, whowas chairman of the board of trustees of Consolidated Edison Com-pany of New York, Inc., and had been in charge of the respondents'labor policies and negotiations, was in France attending a meetingof the World Power Conference and would return to New York Cityon July 5, 1937; and that Dean, who was vice-president of New Yorkand Queens Electric Light and Power Company and in charge of theexecution of the policies of that company which resulted in the allegeddiscriminatory discharges of five of the persons named in the com-plaint,was in Milwaukee attending the annual conference of theAmerican Institute of Electrical Engineers and was thus unavailableas a witness at that time.The only reason offered for not calling.other witnesses at the close of the Board's case was that the Boardhad completed the presentation of its case sooner than was anticipatedby the respondents.The Trial Examiner granted an adjournmentuntil July 6, 1937, for the purpose of receiving the testimony ofCarlisle only, and reserved until that time decision on the questionwhether the testimony of Dean and other witnesses would be takenwhen the hearing was resumed on July 6, 1937. The Trial Exam-iner granted permission to the respondents to present the matter oftaking the testimony of witnesses other than Carlisle on July 6,1937, directly to the Board in the meantime.This was done by therespondents in a letter to the Board, dated June 28, 1937. TheBoard replied in a letter, dated July 2, 1937, stating that it wouldpermit both Carlisle and Dean to testify on July 6, 1937, but wouldnot permit any other witnesses to testify, on the ground that such otherwitnesses should have been produced on the completion of the pres-entation of the Board's case on June 24, 1937.After the testimonyof Carlisle and Dean had been received on July 6, 1937, counsel forthe respondents called a witness to testify concerning the allegeddiscriminatory discharge of Stephen L. Solosy.The Trial Exam-iner refused to allow the witness to testify.The respondents dulyexcepted to the ruling of the Trial Examiner.The Trial Examiner,however, allowed the respondents to introduce into the record anoffer of proof concerning the alleged discriminatory discharge ofStephen L. Solosy.After the close of the Board's case, counsel for the Board movedto conform the complaint to the evidence.The Trial Examiner de- DECISIONS AND ORDERS75vied the motion in so far as it was directed to bringing within theallegations of the complaint the discriminatory discharge of PhilemonEwing, who was not named in the complaint, but concerning whosedlischarge testimony had been received; but in other respects ' themotion was granted.The ruling is-hereby affirmed.At the sametime the Trial Examiner granted the respondents' motion to amendits answer to include as a separate defense allegations that certaincontracts executed by the respondents and certain locals of the I. B.E.W. as of June 15, 1937, after the commencement of the hearing,had rendered moot any controversy raised by the complaint.The parties' did not avail themselves of the opportunity affordedfor argument at the close of the hearing, but thereafter the respond-,ents filed a brief.By order of the Board, dated September 29, 1937, the proceedingwas transferred to and continued before the Board in accordancewith Article II, Section 27, of National Labor Relations Board Rulesand Regulations-Series 1, as amended.During the course of the hearing the Trial Examiner made a num-ber of rulings on motions, and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial, Examinerand finds that no prejudicial errors were committed.The-rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE RESPONDENTS AND THEIR BUSINESSESA. Incorporation and nature of businessConsolidated Edison Company of New York, Inc., Brooklyn Edi-son Company, Inc., and New York and Queens Electric Light andPower Company are New York public utility corporations, havingtheir principal offices and places of business in New York City.They are engaged in the business of supplying electric energy to con-sumers situated within the Boroughs of Manhattan, The Bronx, andBrooklyn, and a part of the Borough of Queens, within the City ofNew York. Consolidated Edison Company of New York, Inc. isengaged also in the business (a) of supplying gas to consumers situ-ated in the Boroughs of Manhattan and The Bronx, and a part ofthe Borough of Queens, and (b) in selling to manufacturers andjobbers in New York City for commercial purposes certain by-prod-ucts incidental to its manufacture of gas, namely, coke, coke breeze,tar, light oils, and sulphate ammonia.Consolidated Edison Com-pany of New York, Inc., besides being an operating utility companyis also a holding company, owning controlling stock interests, as de-scribed below, in the other respondents herein.Westchester Lighting 76NATIONAL LABOR RELATIONS BOARDCompany and The Yonkers Electric Light and Power Company areNew York public utility corporations, having their principal officeand place of business in Mount Vernon, New York. The formercompany is engaged in the business of supplying electricity and gasto consumers situated in Westchester County, New York, except thecity of Yonkers; and the latter company is engaged in the business ofsupplying electricity to consumers situated in the City of Yonkers,.Westchester County, New York.New York Steam Corporation, a.New York public utility corporation having its principal office andplace of business in New York City, is engaged in the business of sup-plying steam to consumers situated within a part of the Borough ofManhattan.Consolidated Telegraph and Electrical Subway Com-pany, a New York corporation having its principal office. and placeof business in New York City, is engaged in the business of con-structing, equipping, maintaining, and. operating, under contractswith the City of New York, underground ducts or conduits for thereception of electrical conductors (other than telegraphic and tele-phone conductors) in the Boroughs of Manhattan and The Bronx.Consolidated Edison Company of New York, Inc., and WestchesterLighting Company occupy space in such ducts and pay rent for thespace so occupied.B. Stock ownershipConsolidated Edison Company of New York, Inc., conducts the.electric business, formerly conducted by The New York Edison Com-pany, Inc., (including that of the latter's predecessors, The NewYork Edison Company and The United Electric Light and PowerCompany) and by Bronx Gas and Electric Company, merged into,Consolidated Edison Company of New York, Inc., in 1936; also the,gas business formerly conducted by it under the name of Consoli-dated Gas Company of New York and that conducted by various.gas companies in the Boroughs of Manhattan and The Bronx andpart of the Borough of Queens, merged in 1936 into ConsolidatedEdison Company of New York, Inc. The latter company owns morethan 90 percent of all the outstanding voting stock of each of its,affiliated companies named as respondents herein.C.Unitary and integrated System'The respondents are commonly referred to as the ConsolidatedEdison Company group of companies or the Consolidated EdisonCompany System. They constitute and are operated as a unitaryand integrated, system.System management.A majority of the board of directors ofeach of the respondents, other than Consolidated Edison Companyof New York, Inc., is made up of trustees or officers of the latter DECISIONS AND ORDERS77company.Each of the respondents has executive and operating offi-cers and employees who are not officers of Consolidated Edison Com-pany of New York, Inc., but who take part, with the trustees andofficers of the latter company, in the discussion and determinationof the major and general policies of the respondents.The majorlabor policies, among others, of the respondents are thus discussedand determined, but are locally administered and applied by theboard of directors and executive officers of each respondent, in amanner not inconsistent with the general policies as determined byand for the respondents as a whole.Unified operations of System.The companies, of the Consoli-dated Edison Company System have for many years been under aunified ownership, management, and operation.Thus, the gas op-erations of the System have for many years been carried on inaccordance with the terms of joint facility arrangements; and themanufacturing plants, holder-stations, pumping stations, transferand distribution lines, and other properties of the various companieshave been and are operated as an interconnected system.Similarly,the generating facilities of the electric companies in the System havebeen and are operated as a unit for the System electric load, throughthe medium of a System operator or load dispatcher, to secure thegreatest over-all economy of production consistent with the highestdegree of continuity.Additional electric energy is purchased fromNew York Light and Power Company, which is not affiliated withthe respondents, under interchange of power arrangements estab-lished with that company, in the interests of assuring continuityof service to the public and as a means of providing for the electricrequirements of the System.New York Steam Corporation has aconnection with one of the- electric generating stations of Consoli-dated Edison Company of New York, Inc., from which is madeavailable an additional supply of steam for resale to its customers.Location of respondents' properties.The respondents' electricgenerating stations, sub-stations, gasmanufacturing plants, gasholder-stations, steam generating plants, service buildings, shops,store-rooms, garages, and similar structures are all maintained andoperated within the State of New York, and principally in New YorkCity and Westchester County.All transmission and distributionfacilities and equipment owned by the respondents and all otherproperty owned by the respondents and used in their business arelocated in New York City or Westchester County.All meters in useby any of the respondents are located and are read on the premises ofconsumers situated- in New York City and Westchester County; andallmetering apparatus and equipment furnished by the respondentsare similarly located. 78NATIONAL LABOR RELATIONS BOARDExclusiveness of respondents' service.In 1936 the System supplied97.5 per cent of the total electric energy sold by central station com-panies in New York City, and practically all of the electric energysold by central station companies in Westchester County. It sup-plied 55.3 per cent of the total gas supplied to consumers in NewYork City. It did not supply any gas to consumers in the Boroughsof Brooklyn and Richmond, and the larger part of the Borough ofQueens.On the other hand, its percentage of the total gas suppliedto consumers in Manhattan and The Bronx is very much greater than55.3 per cent.Westchester Lighting Company is the only publicutility supplying gas in Westchester County; and New York SteamCorporation is the only central-station steam utility in New YorkCity.Annual production, sales, and employment totals.In 1936, theSystem generated and purchased 6,038,989,792 kilowatt hours of elec-tric energy and sold 5,130,976,460 kilowatt hours.The total revenuefrom the sale of electric energy amounted to $180,488,596.19.Duringthe same period the System produced 39,286,022,000 cubic feet of gas,and sold 38,016,134,000 cubic feet.The total revenue from the sale ofgas amounted to $41,163,261.69.The total, revenue from the sale ofsteam during 1936 was $10,761,341.04.During the same period therevenue from the sale of coal and oil by-products amounted to $3,485,-338.01, but such revenue is treated by the respondents as an abatementof production expenses.As of April 17, 1937, the respondents employed 42,101 employees.The total annual pay roll for 1936, including annuities and separationallowances paid, amounted to $81,891,990.40.D. Purchase of materials in interstate commerceCoal and oil.The raw materials used by the respondents in theproduction of all their electric energy, gas, and steam are coal andgas-oil.In 1936 the respondents purchased 4,975,452 tons of coal ata cost of $23,224,761, and purchased 114,370,343 gallons of oil.All thecoal was mined outside the State of New York and transported frompoints outside the State of New York to the plants of the respondentsby rail and barge or by rail and steamship.All the oil is producedat wells and refineries outside the State of New York and transportedin barges from points outside the State of New York to the respond-ents' gas plants in New York City. The respondents do not own oroperate any ships, barges, tugs, or freight cars for the transportationof gas and oil from their points of origin outside the State of NewYork to the respondents' stations or storage yards.The respondentsmaintain unloading and coal conveying equipment at their stations orstorage yards and the respondents' employees unload the coal from DECISIONS AND ORDERS79the boats.The shipment of coal and oil to the respondents is prac-tically continuous throughout the year.Copper.In 1936 the respondents purchased $53,160 worth of cop-per for electrical construction and operation.The copper is minedoutside the State of New York and a substantial portion thereof ispurchased from concerns situated outside the State of New York.Cable.In 1936 the respondents purchased $4,659,840 worth of cable,of which .approximately 30 per cent came from factories situatedoutside the State of New York.Other materials and equipment.In 1936 the respondents purchasedsubstantial quantities of other materials, equipment, and supplies,including distribution and power transformers, switches, steel pipe,concrete, cement, electric meters, gas meters, poles, incandescent lamps,and similar items.Part of these items were purchased from concernssituated outside the State of New York, and part from dealers withinthe State of New York.E. Dependence o l particular consumers on electric energy and gassupplied by the respondentsThe written stipulation for the determination of the question ofjurisdiction entered into by counsel for the Board and counsel for therespondents sets forth data concerning a number of particular con-sumers which show the dependence on the electric energy and gassupplied by the respondents of various types of important businessesengaged in interstate and foreign commerce and communication andthe disastrous effect on such commerce and communication that wouldresult from a cessation of the flow of power from the respondents,such as would tend to accompany a labor dispute between the re-spondents and their employees.Railroads.-Therespondents supply electric energy to the NewYork Central Railroad, an interstate railroad.The electricity isused by the Railroad Company in part for the lighting and opera-tion of the Grand Central Terminal, a terminal for interstate andintrastate trains operated by the Railroad Company, in part for thelighting and operation of various structures on 'terminal lands, andin part for the electric operation of both intrastate and interstatepassenger trains from Harmon, New York, to the Grand CentralTerminal and from the Grand Central Terminal to Harmon, NewYork.No steam-propelled passenger trains ordinarily operate be-tween the Grand Central Terminal and Harmon, New York. Elec-tricity supplied by the respondents is also used for the air-condition-ing of Pullman cars attached to interstate trains in the yards of theRailroad Company in New York City. In 1936 the Railroad Com-pany purchased front the respondents 145,593,421 kilowatt hours for 80NATIONAL LABOR RELATIONS BOARDall purposes.The respondents deliver all of the electric energy tothe Railroad Company at designated locations in the State of NewYork.The respondents also supply electric energy to the New York, NewHaven, and Hartford Railroad Company, an interstate railroad,which utilizes it for the operations of its freight terminals for bothinterstate and intrastate trains, and for the operation of passengertrains in- and out of Grand Central Terminal, many of which trainsoperate on interstate runs.The total electric energy supplied to theNew Haven Railroad in 1936 was 58,793,983 kilowatt hours and wasdelivered at designated locations in the State of New York.The respondents also supply electric energy to the Hudson andManhattan Railroad Company, which utilizes it for the lighting andoperation of its terminal buildings, for the operation of a rapidtransit railroad which runs for a distance in New York City andthence by tunnel to Jersey City and Hoboken, New Jersey, and forthe operation of an interurban railroad from its terminal in NewYork City through the tunnel under the North River to Jersey Cityand Newark, New Jersey. The total electrical energy supplied tothis Railroad Company in 1936 was 57,221,097 kilowatt hours and wasdelivered at designated locations in the State of New York.The respondents also supply electric energy to the Lehigh ValleyRailroad Terminal in New York City for the operation of its inter-state railroad terminal.Steam service supplied by New York Steam Corporation, a re-spondent herein, is used to operate compressors, for the operation ofswitches in the interstate railroad tunnel of the Pennsylvania Rail-road Company under the North River.Navigation in New York harbor.The respondents supply electricenergy to the Federal Government for the operation in New Yorkharbor of six lighthouses, 8 beacon or harbor lights, the United StatesBarge office, the United States Customs Houses, various warehouses,and Governor's Island.They also supply electricity to the City ofNew York for the operation of devices used as aids to navigation,namely, lights on various bridges and on the ends of various piersand docks.The respondents also supply electric energy to a majorityof the piers of trans-Atlantic and coastal steamship companies, alongthe East River and the North River, for lighting, freight-handling,and related uses.They also supply electricity to the Port of NewYork Authority for the operation of its terminal; the Holland Tun-nel, an interstate vehicular tunnel under the Hudson River, and theother projects under its supervision.Ferries.The respondents supply electricity to various ferry slipsfrom which steam-propelled ferries operate on the Hudson Riverbetween New York and New Jersey. The electricity is used in the DECISIONS AND ORDERS811,1 ^operation of waiting rooms, ticket offices, signs, and approaches.They also supply electricity, under contract with the Federal Gov-ernment, to ferry slips from which ferries operate in waters otherthan the Hudson River.United States post-ogees.The respondents supply electric energyto the Federal Government for the operation of its General Post Officein New York City and some 132 branch post-offices in New York Cityand Westchester County. The electricity is used for operating pneu-matic tubes between postal stations, equipment in stations, includingconveyor belts, elevators, ventilators, and similar equipment.Postaloperations are conducted on a 24-hour basis.Telegraph.The respondents supply electric energy to the WesternUnion Telegraph Company and its some 210 branch offices in NewYork City and Westchester County, and to the Postal TelegraphCompany and its some 140 branch offices in New York City andWestchester County.The electricity is used- for general lighting andpower purposes and for the operation of apparatus used in the trans-mitting and receiving of telegraphic messages, both local and inter-state.Telephone.The respondents supply electric energy to the NewYork Telephone Company for the operation of its various buildings,offices, and exchanges in New York City and Westchester County.The electricity is used to operate the equipment utilized in the trans-mitting and receiving of interstate and local communications.Radio.The respondents supply electric energy to RCA Communi-cations, Inc., a subsidiary of Radio Corporation of America, wliich,among other uses, is used to operate the switchboards for its trans-Atlantic radio service.Similarly, the respondents supply electricenergy to-Columbia Broadcasting System, Inc., and to its subsidiary,Atlantic Broadcasting Company, for the purpose, among others, ofoperating equipment which broadcasts to other states as well as the'State of New York.Airports.The respondents supply electric energy to the FloydBennett Air Field, for such purposes as building lighting, fieldillumination, the operation of a radio beam, obstruction lighting, andthe operation of hangar machine shops.Newspapers.The respondents supply electric energy to the NewYork Times Company for the operation of all the power equipmentin the printing plant and for general lighting purposes.The news-papers printed and published by this company are circulatedthroughout the world.Dow-Jones tickers.The respondents supply electric energy toDow-Jones and Company, Inc., for the operation of its financial newsticker service. 82NATIONAL LABOR RELATIONS BOARDNew York Stock Exchange.The respondents supply electricenergy to the New York Stock Exchange Building Company, and arelated concern, Stock Exchange Building Company, located in thesame premises, for light and power in the operation of the StockExchange and of the Stock Exchange ticker system for the sendingout of stock quotations and transactions.Through this system stockexchange quotations are made instantly available throughout thecountry by telegraph.F. Relation to commerceOn January 15, 1936, an interruption of the alternating currentservice in parts of the Boroughs of Manhattan and The Bronx wasproduced by a short circuit in the respondents' Hell Gate generatingstation.Service to some 40,000 customers, out of about 2,000,000electric customers of the respondents, involving about ten per centof the load, was affected.Although other generating plants of theSystem took over the load from such units at the Hell Gate stationas were affected by the short circuit, several telephone exchanges andbranch post offices, and various industrial and commercial concernsin the area affected, experienced a partial or total interruption ofelectric service, as the restoration of service required considerablework in the streets, on transformers, and on consumers' premises(fuses,motors, etc.) to repair the effects of the impact of the shortcircuit on the distribution lines in the area affected, as well as workin the electrical galleries at Hell Gate.This incident coupled with the fact that the respondents supply97.5 per cent of the total electric energy sold in New York City bycentral station companies and the respondents' contention at the hear-ing and in their brief that the operations of the System could easilybe endangered and seriously dislocated by a single one, of certain ofits employees, is indicative of the effect which a labor dispute betweenthe respondents and their employees might have upon the opera-tions of the respondents and the multitude of businesses whose opera-tions are dependent on them for electric energy.It thus becomes evident from all the above findings (1) that therespondents receive vast quantities of coal and oil and quantities ofcopper, cable, and other commodities in interstate commerce; (2) thatthe highly industrial and commercial area of New York City andWestchester County, the former the largest shipping, transportation,and commercial center in the United States, is almost entirely de-pendent on the respondents as a commercial source of electric energyand steam, while the Boroughs of Manhattan and The Bronx, a part.of the Borough of Queens, and Westchester County are almost en-tirely dependent on the respondents for gas; (3) that a labor dispute DECISIONS AND ORDERS83between the respondents and their employees interrupting the re-spondents' operations would seriously affect the flow of vast quan-tities of coal and gas-oil, and quantities of copper, cable and othercommodities, in interstate commerce; (4) that a cessation of the flowof power from the respondents, such as would tend to accompany alabor dispute between the respondents and their employees, (a) wouldin a short time paralyze the operations of many of the instrumentali-ties of interstate and foreign commerce and communication in andaround New York City, and thereby also paralyze the operations ofmost of the businesses situated in the area served by the respondentsand engaged in shipping and receiving commodities in interstate andforeign commerce, and would curtail the United States mail service,including mail carried in interstate and foreign commerce, and (b)would directly cause the cessation or curtailment of the operations ofthe businesses served with power by the respondents and engaged inshipping and receiving commodities in interstate or foreign commerce.Expressed concisely, a labor dispute between the respondents andtheir employees interrupting the respondents' operations would notonly affect the flow of the large quantities of coal and oil which theyreceive in interstate commerce, but might be substantially equivalentto the effect on interstate and foreign commerce and communicationwhich would be caused by simultaneous labor disputes in the re-spondents' business and in all the businesses served by the respondentsthat are engaged in operating the instrumentalities of interstate andforeign commerce and communication and all the businesses engagedin shipping and receiving commodities in interstate or foreign com-merce.II.THE UNITED ELECTRICAL AND RADIO WORKERS OF AMERICAThe United Electrical and Radio `Yorkers of America, which hasfiled the charge upon which the complaint herein is founded, is alabor organization affiliated with the Committee for IndustrialOrganization.Itadmits to membership the employees of thewhole electrical and radio industry in the United States.Local No.1212 of the United admits to membership only employees of therespondents.III.THEUNFAIR LABOR PRACTICESA. Background of labor organization among the respondents'employeesIn the latter part of 1933 and the early part of 1934 organizationsknown as Employees' Representation Plans, herein called the Plans,were established with the assistance of the respondents among theemployees of each of the respondents and of each of the companies 84NATIONAL LABOR RELATIONS BOARDwhich were merged in 1936 into Consolidated Edison Company ofNew York, Inc. The Plans appear to have been formed as a meansof purported compliance with the National Industrial Recovery Actand the codes adopted thereunder for the power industry.There is specific oral and documentary evidence concerning theformation and operation of the Plan among the employees of BronxGas and Electric Company, which was merged in 1936 into Consoli-dated Edison Company of New York, Inc., and also ample evidencethat the formation and operation of the Plans among the employeesof the various other companies in the respondents' system conformedto a similar pattern.The following narrative of the establishmentof the Plan among the employees of Bronx Gas and Electric Com-pany is thus typical of the Plans established at approximately thesame time throughout the companies of the respondents' system, in-cluding Consolidated Telegraph and Electrical Subway Company.One day in the latter part of 1933, during working hours, severalemployees of Bronx Gas and Electric Company were notified by theirsupervisors to report to the president and the vice-president of theCompany. On their arrival they were informed by the president andthe vice-president that they, the employees, had been sent on this mis-sion by their fellow employees for the purpose of instituting a pro-cedure for collective bargaining.They were given petitions to circu-late among the employees for signatures. The petitions bore captionsstating in substance that the subscribers desired to have a poll amongthe employees to determine upon the establishment of a means ofcollective bargaining.Harold Straub, one of the employees engagedin procuring signatures, testified that his foreman placed a companycar at his disposal for contacting employees and that he devoted twofull days to the task, for which he was paid his regular salary as alineman.After sufficient signatures to the petitions had been ob-tained, a poll was conducted among the employees on the questionwhether they desired the establishment of the Plan, which had beendrafted and distributed by the Company, as a means of collective bar-gaining.The question having been decided affirmatively, the electionof officers was held shortly thereafter.Practically all the employeesbecame members of the Plan, as it was the current sentiment thatsuch action accorded with the desire of the Company. The Companybore the expense of conducting the poll and the election and paid for,the printing of the petitions, circulars, and copies of the constitutionand by-laws of the Plan and for the time devoted to the Plan bysundry employees.The constitution and by-laws of the Plan stated that its purposewas "to provide means by which employees of the Company, throughrepresentatives of their own choosing, may deal collectively with DECISIONS AND ORDERS85the management of the Company" and that "collective bargainingunder this Plan may relate to wages, hours of labor, working condi-tions, health, safety, education, recreation, and like matters affectingemployment, together with the adjustment of grievances arising outof the relations of Employees with the Management".Membershipwas restricted to employees, and was to cease with termination ofemployment.There were no dues.The Plan divided the Companyinto a number of -departments and provided for a department coun-cil and a general. council.The former consisted of representativeselected by the employees in each department, in the proportion ofone representative for every 50 members of the Plan in the depart-ment.The general council consisted of the chairmen of the depart-ment councils.In the larger companies of the respondents' system,there were also bureau councils, bureaus being subdivisions of de-partments.In voting each member of the general council wasentitled to cast one vote for each member of the Plan represented byhim.Similar Plans were established in all the Companies of the re-spondents' system and in a substantially similar fashion.Therespondents bore the expenses of all the meetings and elections, bothof which took place on Company time and property, of clerical andstenographic services, printing, and of the entire functioning of the.Plans.The members of the general and department councils werepaid their regular salaries by the respondents for all time devoted toPlan affairs.The chairmen of the general councils devoted most oftheir time to Plan work, and in the larger companies both the chair-man and the secretary devoted their full time to such work, occupyingoffices in the respondents' premises, equipped with desks and pro-vided with stenographic service.The chairmen of the general coun--cils and, in the larger companies, the secretary also, were allowedexpense accounts which were paid by the respondents as routinematters upon vouchers signed by department heads.On several occasions meetings of the chairmen of all the genera]'councils were called by the respondents for the purpose of impart-ing information to be reported to their constituents, but never forthe purpose of bargaining collectively as a unit.Thus in July 1936,Carlisle, chairman of the board of trustees of Consolidated EdisonCompany of New York, Inc., and member of the board of directors-of each of the respondents herein, called such a meeting to informit of the restoration of a. former pay reduction and, in December-1936, to inform it that there would be no Christmas bonus as had beenrumored.In the early part of 1934, approximately coincidental with the-establishment of the Plans, there was formed a labor organizationamong the employees of the respondents, known as the Brotherhood' 86NATIONAL LABOR RELATIONS BOARDof Utility Employees, herein called the Independent Brotherhood.It was a national organization, but certain of its locals limited theirmembership exclusively to the respondents' employees.All six em-ployees named in the amended complaint as having been discrimi-natorily discharged were members of the Independent Brotherhood,while several of them were organizers of Local No. 103, which hadjurisdiction of the employees of New York and Queens Light andPower Company.All six were also members of the Plans and atleast one was for a time an officer of the Plan at New York and QueensLight and Power Company. In 1935 certain of these six employees,as stated hereinafter, formulated a petition of grievances, dealingprincipally with wage increases, for presentation to the managementof New York and Queens Electric Light and Power Company.Afterovercoming the reluctance of the general council, it was finally pre-sented to the management, but nothing was done concerning A.Dur-ing the same period the Plan members of one of the departments ofConsolidated Gas Company, Inc., set up a committee, headed by twomembers of the Independent Brotherhood, to investigate the Planwith respect to company domination and pursuant to its mandatethe committee filed monthly reports of company domination.Con-vinced that the Plans were dominated by the respondents, the Inde-pendent Brotherhood issued and distributed magazines, pamphlets,circulars, and leaflets attacking the Plans as company-dominatedunions.Representatives of the Independent Brotherhood also at-tended all the hearings before the New York Public Service Commis-sion, involving such matters as rates, and claimed an interest thereinby reason of their representation of respondents' employees.Failure to achieve any success as an independent organization in-duced the several locals of the Independent Brotherhood in March1936 to consolidate and affiliate with the I. B. E. W. as one local,Local No. B-752. In March 1937 the members of Local No. B-752voted to affiliate with the United and thereupon one local, LocalNo. 1212, was chartered with jurisdiction over only employees of therespondents.All the members of Local B-752 became members oftheUnited Local No. 1212.Local No. B-752 was thereupon sus-peiided by the I. B. E. W. In April 1937 the United announcedthe formation of a utility division and commenced a vigorouscampaign to organize the respondents' employees.At this juncture the respondents instituted a campaign to procuresignatures of employees to cards designating their desire for the con-tinuance of the Plans.This campaign was interrupted by the de-cisions of the United States Supreme Court sustaining the validityof the National Labor Relations Act, for thereupon the respondentsdiscontinued their campaign and abruptly altered their labor policy,as described below. DECISIONS AND ORDERS87B. Events betweenAprilM, 197, and thedateof execution ofcontractswith the I. B. E. TV.After the United States Supreme Court on April 12, 1937, renderedthe decisions sustaining the validity of the National Labor RelationsAct, Carlisle, who was in charge of the respondents' labor policy, hadtwo conferences concerning the recognition of the I. B. E. W. withD.W. Tracy, the International president of the I. B. E. W.OnApril 16, 1937, Tracy dispatched a letter to Carlisle demanding recog-nition of the I. B. E. W., accompanied by a proposed contract pro-viding for recognition of the I. B. E. W. as the representative of itsmembers, a five per cent increase in wages, and a procedure for set-tling grievances which outlawed strikes and lockouts.On the morn-ing of April 20, 1937, Carlisle called a convention in the board roomof Consolidated Edison Company of New York, Inc., of the membersof all the general councils of all the Plans, at which he announcedthat in view of the decisions of the United States Supreme Courta continuance of the Plans with the financial support of the respond-ents would constitute a violation of the spirit of the National LaborRelations Act, and more particularly, of the provisions of the Doyle-Neustein Bill, which he termed a little Wagner Act, which was thenpending in the Legislature of the State of New York and appearedalmost certain of enactment.He informed them that therefore heintended to recognize the I. B. E. W. In response to questions fromthe floor, Carlisle declared that employees were free to join any labororganization, but that the respondents intended to recognize theI.B. E. W. Various comments from the floor indicated that thePlan representatives considered the sudden recognition of the I. B.E.W. as a means of coercing them into transferring their allegianceto the I. B. E. W. Carlisle refused the request of several Plan repre-sentatives for a delay of the recognition of the I. B. E. W. until theemployees had had an opportunity to discuss the matter.Harold Straub, chairman of the general council of the Plan atBronx Gas and Electric Company asked Carlisle whether it was nottrue that he had hitherto considered unions as unnecessary evils, butnow, in view of the United States Supreme Court decisions and thepending Doyle-Neustein Bill, as necessary evils, and as between theI.B. E. W. and the United he preferred that the employees join theI.B. E. W. Carlisle said that this was a very apt statement of hispo-ition.Straub testified that Carlisle stated to him also that liethought that the Labor Relations Board of the State of New Yorkwould be composed preponderantly of men in sympathy %vith theAmerican Federation of Labor and hence that it was the part ofwisdom to recognize the I. B. E. W.When Carlisle, himself, testi-fied, he was not specifically questioned on direct examination concern-67573-38-vol iv--7 88NATIONAL LABOR RELATIONS BOARDing Straub's testimony on these particular points. Straub also askedCarlisle why recognition was being accorded the I. B. E. W. when itsmembership among the respondents' employees was negligible.Car-lisle replied that the I. B. E. W. had some members and would soonhave a great many more. Carlisle, himself, testified that at the timehe recognized the I. B. E. W. he knew that its organization among therespondents' employees was incomplete and that the formation oflocals and the procurement of membership was to follow recognitionand that when that was accomplished contracts with the various localswould be executed.He also testified that at this time he knew thatthe members of Local B-752 had transferred their allegiance to theUnited which had commenced a vigorous campaign for membership.It is quite clear that recognition of the I. B. E. W. under these circum-stanceswas intended as a blow to the United, as an aid to theI.B. E. W., and as a strong indication to the employees of the unionfavored by the respondents.After Carlisle left the conference he dispatched a letter to Tracyrecognizing the I. B. E. W. along the lines of the proposed contract.News of this letter appeared in the early afternoon papers, which ledmany of the Plan representatives to believe that he had formally recog-nized the I. B. E. W. even -before he had called the conference ofgeneral councilmen.The conference continued for a time after Car-lisle's departure, and speeches were made characterizing recognition ofthe I. B. E. W. as a design to force the employees into the I. B. E. W.Upon the adjournment of the conference, the general councilmen pro-ceeded to a meeting of the general council of Consolidated EdisonCompany of New York, Inc., where the chairman narrated the aboveevents.The general opinion of this meeting also was that recognitionof the I. B. E. W. was intended to force membership in the I. B. E. W.On the afternoon of the same day, Straub called on Colonel Still-well, vice-president of Consolidated Edison of New York, Inc., withwhom Straub, as chairman of the general council of the Plan atBronx Gas and Electric Company, had discussed Plan matter; sincethe merger of the latter company in 1936 into Consolidated EdisonCompany of New York, Inc. Stillwell said that recognition of the1.B. E. W. would be a blow to the Committee for Industrial Organ-ization, of which the United was an affiliate, and was so intended, andthat it would be a wise move for the Plans and the employees to goover to the I. B. E. W. and obtain control of it. Upon Straub'srequest he gave him the name and address of G. M. Bugniazet,International secretary of the I. B. E. W., with whom he could conferconcerning ways and means of switching the Plan at Bronx Gas andElectric Company over to the I. B. E. W.The following day Straubcalled at the address, but merely discussed the aims and policies ofthe I. B. E. W. with a representative of the I. B. E. W. Later that DECISIONS AND ORDERS89same day Straub called a meeting of a number of members of thePlan at the Bronx Gas and Electric Company and informed themof his actions.He found among them a strong sentiment for theUnited and for an independent union with no outside affiliation, whileseveral of them complained that their foremen were applying pres-sure in behalf of the I. B. E. W.On the following day, April 22, a conference of 400 employees,mostly members of the various general councils, who, as we havealready indicated, were always free to leave their work for Planaffairs, was held in the auditorium of Consolidated Edison Companyof New York, Inc., building on Irving Street. Carlisle had beeninvited to attend, and while awaiting his arrival the men discussedthe matter.Three views were presented.Some favored the I. B.E.W., others the United, and others an independent union with nooutside affiliation.A motion for a secret ballot on the questionamong those present at the conference was carried.William P. Gan-ley, co-chairman of the general council of the Plan at ConsolidatedEdison Company of New York, Inc., and presiding officer of thismeeting, took no action, however.The meeting was -adjourned tothe company's cafeteria where Ganley read a telegram from Tracyindicating the manner in which the various Plans could come intothe I. B. E. W. as locals with the Plan officers as officers of the locals.The meeting growing somewhat restive, a messenger was sent tosummon Carlisle.Upon his arrival Carlisle was subjected to such abarrage of questions that the procedure was adopted of formulatingthree questions which were addressed to Carlisle by Ganley.Thequestions and answers were substantially as follows :Question:Could a vote be taken among the respondents' em-ployees on the matter?Answer:If such a vote implied that the respondents wouldbear the expenses of the election, it could not.Question:Would he stop department heads and foremen fromcoercing employees into joining the I. B. E. W.?Answer:Since he had not issued any order to do so, he wouldnot issue any order to stop.Question:Why were I. B. E. W. organizers allowed to enterthe plants and solicit employees during working hours whileUnited organizers were denied that privilege?Answer:The respondents have never policed their buildingsand did not intend to begin now.A shout from the floor accusing Carlisle of having "sold 40,000employees down the river" evoked considerable applause.Carlisle departed and shortly thereafter, upon adjourning, Ganleyannounced that there would be another meeting on the following day 90'NATIONAL LABOR RELATIONS BOARDfor the purpose of forming an independent union.A meeting forsuch purposes was apparently never held, but a meeting of the generalcouncilmen of the Plan at Consolidated Edison Company of NewYork, Inc., called by Ganley, was held in the board room of thecompany.At this meeting, Ganley and a number of Plan officialsdecided to see Tracy at the Hotel Roosevelt in New York City.Tracy informed them that the I. B. E. W. intended to establish sevenlocals and that each of the Plans could shift over to the I. B. E. W.as a corresponding local, retaining Plan officers as officers of thelocal.The Plan officials returned to the meeting and 22 generalcouncilmen signed a petition for an I. B. E. W. charter. They thenwent back to Tracy and a local was chartered. Such was the birth ofLocal B-829.Thereafter, on May 4, 1937, the 22 signers of the peti-tion held an election among themselves and elected the officers of thePlzn to comparable positions in Local B-829.After Local B-829 was chartered on April 23 the officials andcouncilmen of the Plan at Consolidated Edison Company of NewYork, Inc., availing themselves to the full of their privileges as Planofficials to devote full time to Plan affairs, commenced a campaignformembership in the I. B. E. W. and were paid their regularsalaries by the company.Straub, at first attracted by the idea ofgoing over to the I. B. E. W., grew lukewarm. In the election ofMay 4 he refused a position as an officer in Local B-829, but continuedto assist in procuring members and collecting dues, devoting a largeportion of his working hours to the task and receiving his regularsalary from the company.He was reproached by Ganley, who hadbecome president of Local B-829, for lack of enthusiasm.Finally,on May 14, he joined the United.In his talk with Stillwell on April 20, Straub had asked to betransferred to a job under different supervisors, but still in his homearea, The Bronx, because in his capacity of chairman of the generalcouncil he had antagonized certain supervisors who, upon the disso-lution of the Plan, would make it uncomfortable for him.On May21, 1937, he was transferred to cable-splicing in Manhattan.Uponinquiry he was informed that the transfer was the result of largeshifts of workmen in the respondents' system. In this fashion, afterhe had joined the United and proved himself an obstacle to I. B. E.11T.organization in The Bronx, he was transferred from his homearea where his influence with the employees was greatest.The establishment of all the locals of the I. B. E. W. substantiallyconformed to the pattern of the establishment of Local B-829, withmost of the officers of the Plans throughout the respondents' systembecoming officers of the corresponding I. B. E. W. locals and continu-ing to exercise their privileges as Plan officers for several weeks afterthe I. B. E. W. locals were chartered, devoting all their working DECISIONS AND ORDERS.91hours to I. B. E. W. organization, using the respondents' offices andsecretarial services, and utilizing the respondents' expense accounts.During all this time they were paid their regular salaries by therespondents.Evidence specifically adduced at the hearing discloses that the re-spondents pursued additional methods of coercing their employeesinto membership in the I. B. E. W. The department heads and fore-men during working hours solicited employees to join the I. B. E. W.,and generally assumed the role of I. B. E. W. organizers.The sanc-tion behind the solicitation was clearly revealed in the accompany-ing advice and admonitions to the effect that the respondents desiredthem to become members of the I. B. E. W. and that sensible em-ployees would conduct themselves accordingly.The respondents allowed to I. B. E. W. organizers free access toall the respondents' buildings and permitted them to solicit employeesindividually and in groups during working hours, while similar priv-ileges were denied to United organizers. I. B. E. W. delegates werealso permitted to collect dues on the respondents' premises.Theyavailed themselves, for that purpose, of offices of foremen or otheroffices or rooms and, in some instances, hung signs upon the doorsbearing the legend "Pay A. F. of L. Dues Here". Later the practiceof hanging up such signs was discontinued and foremen adopted thepractice of telling the employees to go down to some office on thepremises and pay their dues.Similar privileges were denied to theUnited.I.B. E. W. officers remained in the employ of the respondents,exercising their Plan prerogatives in behalf of the I. B. E. W., forseveral weeks, and it was only shortly prior to the execution of thecontracts between the respondents and the I. B. E. W. locals that theyresigned from the respondents' employ to become full time I. B. E. W.officers paid by the I. B. E. W. Carlisle testified that the respondentspermitted the Plan officers to retain their offices and to exercise theirprerogatives in order to give them an opportunity to wind up theiraffairs.It appears from the evidence, however, that the respondentsknew that the Plan officers had shifted over to the I. B. E. W. andhad utilized their Plan prerogatives in behalf of the I. B. E. W.Moreover, it is clear that the respondents had intended as 'much.Carlisle also testified that he had given no orders to the respondents'department heads and foremen to act in behalf of the I. B. E. W.Express orders,, however, were unnecessary as the respondents' posi-tion had been made abundantly clear, with the result that their super-visors took the steps appropriate for its attainment.The evidence reveals the delineations of the respondents' design todictate to their employees the choice of their bargaining representa-tive.The first step was to favor the I. B. E. W. by according it 92 .NATIONAL LABOR RELATIONS BOARDrecognition at a time when its membership was negligible and itsorganization hardly commenced and when the respondents knew thatthe United was the only active labor organization among its em-ployees.The next step was to deliver over the Plan organizations tothe I. B. E. W. by making the respondents' position in the matterclear to the Plan representatives.Then followed the organizationaldrive in behalf of the I. B. E. W. by department heads, foremen, andPlan representatives, leading up to the stage of organization con-templated by Carlisle and Tracy as sufficient to justify the executionof contracts.C.Execution of the contracts with the I. B. E. W. localsAfter the I. B. E. W. had established its seven locals and hadprocured a membership therein, the respondents, in the period be-tween May 28 and June 16, the latter date being subsequent to thecommencement of the hearing, entered into seven substantially similarcontracts with the seven I. B. E. W. locals.2 The contracts con-formed in most respects to the proposed contract which accompaniedTracy's demand for recognition on April,.16.The contracts in termsrecognized the I. B. E. W. as the representative of its members andwere applicable only to such members.3The contracts also providedfor certain wage increases and a procedure for settling grievanceswhich outlawed strikes and lockouts, and prohibited discriminationThe contracts were executed on the following dates :1.June 15, 1937-Contract between Consolidated Edison Company of New York,Inc, and Local No. B-830, applicable to gas workers.Respondents' ExhibitNo 17.2.June 15, 1937-Contract between Consolidated Edison Company of New York,Inc,and Local No. B-829, applicable to electric workersRespondents'Exhibit No 18.3.May 28, 1937-Contract between Brooklyn Edison Company, Inc., and LocalNo. B-825Respondents' Exhibit No. 194.June 1, 1937-Contract between New York and Queens Electric Light and PowerCompany and Local No. B-839. Respondents' Exhibit No. 20.5.May 28, 1937-Contract between Westchester Lighting Company and The YonkersElectric Light and Power Company and Local No B-832Respondents' Ex-hibit No. 21.6.June 16, 1937-Contract between New York Steam Corporation and Local No.B-826Respondents' Exhibit No 8267.The respondents did not introduce into evidence the contract executed betweenConsolidated Telegraph and Electrical Subway Company and an I B E Wlocal, but stated that the contract was substantially similar to the above con-tracts and executed during the same period.a8Recognition of the I B E W. was accorded by the particular respondent grantingthe contract in the first sentence of Article II of each contract, as follows"The . . Company recognizes the Brotherhood as the collective bargaining agencyfor those employees who are members of The Brotherhood "The statement of the applicability of each contract is containedinArticleI thereof,as follows :"This agreement shall apply to all employees of the .Company who aremembers of the Brotherhood.1 1 DECISIONS AND ORDERS93by the respondents against any employee because of membership inthe I. B.E. W. and coercion by the I. B. E. W.of any employees intojoining the I. B. E. W.or solicitation of membership on the respond-ents' time and property.Carlisle testified that he was aware that when recognition wasconferred upon the I. B. E. W.on April 20, 1937,it had not as yetcompleted its organization and that such recognition contemplatedthe establishment of locals, with committees of which contracts wouldbe subsequently executed.He further stated that at the time of theexecution of the contracts he was in possession of no definite informa-tion-concerning, the 'size of the membership in each local,exceptnewspaper reports.He admitted that the I. B. E. W.did not discussthe matter at that time.It was only on July 29, 1937,after the con-tracts had been made and the presentation of the Board's case in thehearing herein completed, that the I.B. E. W. submitted a state-ment 4 of its membership to him. This consisted merely of a type-written statement showing the number of eligible employees and thenumber of members in each local.The statement indicated that amajority of the employees eligible for membership in each local weremembers of the local, except in the case of Local B-829, to whichwere eligible 13,200 electric employees of Consolidated Edison Com-pany of New York, Inc. This latter exception has particular signifi-cance in view of Carlisle's construction of the contracts as exclusivecollective bargaining agreements.Carlisle testified that the contracts were applicable to all employeesand were exclusive collective bargaining agreements,i.e., that therespondents would not enter into collective bargaining agreementswith any other labor organizations during the existence of the con-tracts.He thus in effect admitted that he had recognized and en-tered into contracts with the I. B. E. W.locals as the exclusive bar-gaining representatives of the respondents'employees at a time whenhe did not know the,size of their membership and when even as lateas June 29,Local B-829 did not have a membership of a majorityof the employees within its jurisdiction.It is clear from the evidence that the contracts were not the resultof unhampered bargaining,but were rather the culmination of aplan by the respondents to select the I. B. E. W. as the exclusiverepresentative of the respondents'employees and at the same timedeal a blow to the United which they opposed. Carlisle's interpre-tation of the contracts, despite the express limitation of the repre-sentation of the I. B. E. W. to its own membership, discloses theforce of the blow dealt the United, namely, the denial of the oppor-tunity to bargain collectively with the respondents during the life ofthe contracts.4Respondents'Exhibit No 16. 94NATIONAL LABOR RELATIONS BOARDD. Conclusions as to the respondents' relations with the I. B. E. W.We conclude that after April 12, 1937, the respondents deliberatelyembarked upon an unlawful course of conduct, as described above,which enabled them to impose the I. B. E. W. upon their employees astheir bargaining representative and at the same time discourageand weaken the United, which they opposed. From the outset therespondents contemplated the execution of contracts with the I. B.E.W. locals which would consummate and perpetuate their plainlyillegal course of conduct in interfering with, restraining, and coercingtheir employees in the exercise of the rights guaranteed to them underSection 7 of the Act. It is clear that the granting of the contractsto the I. B. E. W. by the respondents was a part of the respondents'unlawful course of conduct and as such constituted an interferencewith the rights of their employees to self-organization.The contractswere executed under such circumstances that they are invalid, not-withstanding that they are in express terms applicable only to mem-bers of the I. B. E. W. locals. If the contracts are susceptible of theconstruction placed upon them by the respondents, namely, that theywere exclusive collective bargaining agreements, then,a fortiori,theyare invalid.In order to establish conditions for the exercise of an unfetteredchoice of representatives by the respondents' employees, the respond-ents will be ordered to cease and desist from giving effect to thecontracts with the I. B. E. W. locals, from recognizing the I. B. E. W.as the exclusive bargaining representative of their employees, andfrom their other unlawful conduct; and to post notices that theywill so cease and desist, that their employees are free to join any labororganization, and that the respondents will bargain collectively withany labor organization entitled thereto.E. Employment of industrial spiesThe complaint alleges that the respondents had employed and wereemploying industrial spies or undercover operatives for the purposeof disclosing to them the activities of their employees in and on behalfof labor organizations.The respondents admitted the employment ofdetectives, but denied that it was for the purpose of investigatingthe union activities of their employees.The respondents assertedthat in any event the employment of detectives did not extend beyond,November 1936 and that consequently the controversy on this issuehas become moot.Uncontroverted evidence discloses that the respondents engaged thedetective services of Railway Audit and Inspection Company, hereincalled the Inspection Company, from October 1933 through October1936.The manager of the New York office of the Inspection Com-pany testified that the services rendered to the respondents included DECISIONS AND ORDERS95investigation of the union activities of the respondents' employees.Frequently the respondents would send circulars, leaflets, and otherliterature to the Inspection Company for investigation by its detec-tives.Among the various types of literature of this character wereincluded the circulars and leaflets of the Independent Brotherhood,some of which contained the names .of the leaders of that organiza-tion.Detectives of the Inspection Company also covered several ofthemeetings and conventions of the Independent Brotherhoodthroughout the year 1935.The Inspection Company made reportsof its investigations and delivered them to the respondents.The manager of the Inspection Company and one of the detectiveswho did the investigating, testified that detectives trailed Stephen L.Solosy, named in the complaint, and Philemon Ewing, both organ-izers for the Independent Brotherhood in Manhattan, in April 1935.The detective who trailed Solosy was given a picture of him and toldto trail him, which he did for two days, after which time he was re-placed by another detective whose report was delivered to therespondents.Solosy was unaware that he was being shadowed, butEwing was exasperated by the ineptitude of the detective who trailedhim and finally turned around and entreated him to perform his dutieswith more adroitness.Both Solosy and Ewing were discharged onJanuary 17, 1936, and as we find below, one of the factors leading toSolosy's discharge was the report of his activities made by the In-spection Company.The respondents apparently still have in theirpossession the reports of the Inspection Company and so have thepower to utilize them as a basis for future discriminatory actionagainst their employees.The respondents' contention that the controversy is moot on thisissue because the evidence does not show that the respondents em-ployed the Inspection Company for any purposes after November 1,1936 is without merit.The evidence clearly discloses that the re-spondents engaged in an unfair labor practice for three years, up toa time not long prior to the filing of the charge herein.A discon-tinuance at that time of hiring one outside detective agency for thatpurpose is no assurance that the practice may not have been carriedon-by other outside agencies or by the respondents' own employees,or that the practice will not be resumed in the future.The respond-ents have not stipulated that they would not engage in this practice,but on the contrary have from the outset denied the jurisdiction ofthe Board to take any action in this proceeding.F. The discriminatory discharges1.Wersing, Greulich, and WagnerThe complaint alleged that on November 29, 1935, the respondentsdischarged, and thereafter refused to reinstate, Martin A. Wersing, 96NATIONAL LABOR RELATIONS BOARDJulius A. Greulich, and Michael A. Wagner, because of union activ-ities.The answer avers that they were discharged for other reasons.Since all three men were employed by New York and Queens ElectricLight and Power Company, performed substantially similar work,were the organizers and officers of Local No. 103 of the IndependentBrotherhood, were discharged at the same time, and were given thesame explanation for their discharge, we will first narrate the em-ployment history of each of them and then discuss their union activityand discharges as a group.Wersing.Wersing began work for the respondents on October 8,1929, as a second grade clerk at a weekly salary of $22.00.All hiswork was performed during the night.After about six months hewas transferred to other night work called "cut in and cut out", whichinvolved making initial and final bills on consumers' accounts.Twomonths thereafter he received the regular two dollar weekly salaryincrease which followed upon a satisfactory probationary period. In1933 he was transferred to day work at the personal request of J.Smith, a supervisor.Wersing found the work dull and about eightmonths later was transferred back to night work.Early in 1935he filed an application for a day work position in response to a postednotice that the position was available.The position was obtainedby an employee with less seniority than Wersing.A committee ofthe Independent Brotherhood took the matter up with the respond-ents and were informed that Wersing had filed his application toolate.Subsequently, in May 1935, he was transferred to day work inthe stores accounts division of the auditors' department.Althoughhe replaced an employee with a first grade clerk rating, his own ratingcontinued as second grade clerk.He brought this fact to the attentionof his supervisor and later of the personnel bureau, from which hereceived a final, unfavorable communication about two weeks beforehis discharge.WhileWersing was not an exceptional employee, he performedhis duties competently.When he was employed on night work hissupervisor conferred some responsibility upon him and allotted tohim the instruction of new employees as an additional duty.Hissupervisor on the work which he was performing prior to his dis-charge considered his work satisfactory.At the time of his dis-charge his weekly salary was $23.00.A general reduction in pay in1933, which was not fully restored, accounts for the fact that hissalary was less at this time than at an earlier stage of his employment.Greulich,.Greulich began his employment with the respondentson October 3, 1929, as a. clerk at a weekly salary of $25.00.He re-ceived the customary two dollar weekly salary increase after sixmonths' employment. In 1933 his pay was reduced 81/3 per cent inconformity with the general pay reduction 'enforced throughout the DECISIONS AND ORDERS97respondents' system.In May 1934, one-half of the pay reduction wasrestored.Thereafter his weekly salary was increased to $27.00 asa result of a reclassification of his position. Ike received an addi-tional increase in salary subsequently, so that at the time of hisdischarge his weekly salary was $28.75.Greulich, likeWersing, worked in the stores accounts division ofthe auditors' department.Greulich devoted a large portion of histime to writing letters in response to a particular kind of correspond-ence and was the only one in the division performing that type ofwork.He also performed the added task of checking the work oftwelve girls.He was never disciplined or suspended, but, on thecontrary, was commended by his supervisor, at whose request heundertook to write items for the respondents' magazine.Wagner.Wagner began his employment with the respondents onJuly 23, 1929, as a first grade clerk at a weekly salary of $27.00.Sixmonths thereafter he received the regular two dollar increase insalary.In March 1931 he was advanced to the position of accountingassistant in the fixed capital division of the auditors' department ataweekly salary of $32.00.His work consisted of preparing themonthly authorized fixed capital expenditure reports.He was theonly one in the department who performed the work on the figures.In November 1934, he received an increase of $3.83 in his weeklysalary as a result of a reclassification of his position.At the timeof his discharge his weekly salary was $3,1.50.Wagner's work was frequently commended by his supervisors.The respondents admitted and their records show that Wagner wasrated as an exceptionally able and diligent employee.Their union activity.All three men became members of the na-tional organization of the Independent Brotherhood in February1934.Thereafter they organized Local No. 103 among the employeesof New York and Queens Electric Light and Power Company. InJuly 1934 Local No. 103 held its first meeting, at which Wersing waselected acting president and Greulich and Wagner were elected to theExecutive Board. Throughout the year 1934 they were actively engagedin securing membership and in distributing circulars, leaflets, and amagazine called "The Tower Man", all issued by the national organi-zation of the Independent Brotherhood.They became members ofthe Plan in April 1934, but Wersing resigned therefrom in December1934, and Wagner in the early part of 1935. In September 1934 theyformulated a petition of grievances, concerned chiefly with the resto-ration of the general pay reduction, which was finally presented tothe management by a committee appointed by the general council ofthe Plan, after much persuasion by Wersing, Greulich, and Wagner.They asserted that the restoration in 1934 of one-half of the 81/3 per 98NATIONAL LABOR RELATIONS BOARDcent pay reduction was induced by their activity for wage increases.Thereafter they persistently attacked the Plan as a company-dom-inated union.In February 1935 Wersing was elected president ofLocal No. 103,Greulich vice-president,and Wagner treasurer.Aftertheir election to these offices they informed their supervisors of thatfact by letter and received either written or oral acknowledgment oftheir letters.Thereafter Local No. 103 issued its own leaflets,circu-lars, pamphlets,and a monthly magazine called"LiveWire", at-tacking the Plans, listing grievances against the respondents, andexplaining its own aims and policies.A number of articles appearingtherein were over the signatures of Wersing and Greulich who wrotemost of the Local's literature of this character.They also wereactively engaged in soliciting membership by visiting employees attheir homes.All this activity continued throughout 1935, and ifanything,was intensified shortly prior to their discharge.In March 1935 Wei-sing and Greulich conferred with Harry Snyder,president of New York and Queens Electric Light and Power Com-pany, with respect to the assignment^of an employee with less sen-iority to a day work position for which Wersing had applied, as re-lated above.In August 1935Wersingbecame president of the joint.board composed of representatives from all the Independent Brother-hood locals in New York City.In the fall of 1935 there were rumorsof impending lay-offs.Local No. 103 and the joint board, under theguidance of Wei-sing,Greulich, andWagner, undertook to preventthe impending lay-offs by appearing at rate hearings before the Pub-lic Service Commission,by writing to Governor Lehman, Mayor LaGuardia, and Chairman Maltbie of the Public Service Commission.They also issued a considerable quantity of literature in oppositionto the impending lay-offs.Just prior to their discharge there appeared in the "Live Wire"a signed article by Wersing entitled "Turkeys or Lay-offs for Thanks-giving".About two weeks prior to their discharge Greulich, whowas still a member of the Plan, appeared at a meeting of the Planmembers to distribute Independent Brotherhood literature and waspromptly ushered out by Plan officials.The next day his super-visor, without especial rancor, informed him that he did not considerhis actions on the preceding day as strictly ethical.On November15, 1935, a committee composed of Wersing,Greulich, and Wagner,had a conference with Harold Dean, vice-president and general man-ager of New York and Queens Electric Light and Power Company,concerning the discharge of James Mannix, an active member of theIndependent Brotherhood.They were satisfied with the reasonsgiven for his discharge and did not press the matter further.Dean,however, expressed a strong antipathy to the presumption of the DECISIONS AND ORDERS99committee in attempting to interfere with the exercise of his discre-tion to discharge employees.Thus immediately preceding their discharge their union activityhad become intensified, while the chief result of their interview onNovember 15 with Dean, who was in charge of the execution of therespondents' labor policy at New York and Queens Electric Lightand Power Company, was the likelihood that the memory of a dis-agreeable episode would linger in Dean's mind.Their discharges.All three men were discharged on November 29,1935, without notice, but receiving two weeks' pay in lieu of notice.Wersing and Greulich, who both worked in the stores account divisionof the auditors' department, were notified of their discharge at thesame time by their supervisor, who told them to see Mr. Payne inthe Personnel Bureau.When they arrived in Payne's outer officethe next morning, they saw Wagner leaving Payne's office.Wersingand Greulich had separate interviews with Payne.The accounts ofall three men of their interviews with Payne are substantially thesame.Payne informed them that they were being laid off becausethe respondents were discontinuing a department and that it- wasnecessary to absorb a portion of the employees employed in thatdepartment into other departments.He stated that married menwere being given preference over single men and that since all threeof them were single their turn to be laid off had arrived.Each ofthe three men pointed out that other single men and girls Nviih lessseniority were retained, and requested an explanation.Payne wasunable to explain this fact.The respondents have not requested anyof the three men to return to their employment.The respondents maintain that the three men were laid off for thefollowing reason.The inventory department was engaged in com-piling reports required by the Public Service Commission.A substan-tialnumber of the employees in that department were transfereesfrom other departments.The department had grown into a bodyof 300 employees. In 1935 the Public Service Commission's require-nients as to reports were so greatly reduced that the respondentsfound it necessary to discontinue or substantially reduce the depart-nieut.In transferring employees from the inventory departmentback to other departments the respondents adopted the standardof favoring married men as against single men, all other things beingequal.It was asserted that the discharge of the three men was theconsequence of the application of this standard.The respondents' contention that the inventory department wasbeing reduced and transfers of employees made to other departments,thereby causing lay-offs of employees in such other departments, issupported by the evidence. In August 1935, 25 employees were laid 100NATIONAL LABOR RELATIONS BOARDoff as a consequence of the application of this policy, but no employeeswere laid off in the auditors' department.On November 29, 1935, thethree employees were the only employees laid off in their respectivedivisions.Dean, in his testimony, did not explain why certain singleemployees with less seniority were retained, except for the generalstatement that the department heads in the exercise of their judgment,determined that a number of single employees with less senioritythan these three men were more deserving of retention in their jobsbecause of special qualifications.Such an explanation, however, isunsatisfactory in the case ofWagner, at least.According to therespondents' own records he was regarded as an exceptionally ableand diligent employee. In the application of the respondents' stand-ard of preference to married men, other things being equal, Wagner'would certainly not be the first and only man in his division to belaid off.Since he was laid off at the same time as Wersing andGreulich, his fellow officers in the Independent Brotherhood, a find-ing that he was discharged for union activity would be strong evidencethat the other two men were discharged for the same reason.It is significant that by the discharge of these three employees therespondents eliminated from their employ all the officers of Local No.103 at a time when their union activities were beginning to provetroublesome to the respondents.Dean's explanation for their dis-charge, particularly the discharge of Wagner, is inadequate and notpersuasive, in the face of the retention of a number of single men andgirls with less seniority in their divisions, and an even larger numberin their department.The evidence indicates rather that the respond-ents unfairly utilized the lay-offs consequent upon the discontinuanceof the inventory department as a means of discharging the threeofficers of the Independent Brotherhood, whom they wished to elimi-nate from their employ because of their union activity.We find that Wersing, Greulich, and Wagner were in fact dis-charged because of their activities in the Independent Brotherhood.The respondents thereby discriminated in regard to hire and tenureof employment in order to discourage membership in a labor organ-ization, and interfered with, restrained, and coerced their employeesin the exercise of the rights guaranteed in Section 7 of the Act.Since his dischargeWersing has devoted all his time to unionaffairs, and all his earnings from that time until the date of thehearing have been as a union officer.At the time of the hearing hewas president of the United Local No. 1212 and chairman of thefield representatives of the utilities division of the United.Greulich-has been employed since March 1936, by the Federal Writers' Project.Wagner was out of employment until May 13, 1937, when he securedemployment with a laundry company at a weekly salary of $17.00. DECISIONS AND ORDERS101All three men desire their jobs back.We find that Wersing, Greulich,and Wagner have not, since their discharge, obtained any other regu-lar and substantially equivalent employment.2.Kennedy and EmlerThe complaint alleged that on June 19, 1936, the respondents dis-charged, and thereafter refused to reinstate,William J. Kennedyand John F. Emler, because of union activity.The answer aversthat they were discharged for other reasons.Both men were em-ployed as linemen in the overhead bureau of New York and QueensElectric Light and Power Company, were discharged on the sameday, and were given identical explanations for their discharge.Wewill relate the history of the employment and the union activity ofeach of them separately and then discuss their discharges as a singleincident.Kennedy.Kennedy worked for this company during 1923 and1924 as a meter-tester.He resigned and subsequently reentered itsemploy on January 18, 1928, as a first grade lineman's helper at $29.90weekly.In 1929 he became a third class lineman at $31.90.There-after he was advanced to the position of second grade lineman andin 1934 to that of first class lineman, in which position he was em-ployed at the time of his discharge at a weekly salary of $40.48.Hissteady advancement is an indication of his competency as a workman.He had also gained experience in underground work and as a"trouble-shooter", the latter job ranking just above first class lineman.The respondent's employment records show that during the yearprior to his discharge, Kennedy was absent from his work for morethan normal periods, but this was caused by illness and time spent ina hospital.He testified that his illness arose out of the character ofhiswork, which often involved working in muddy ditches duringinclement weather, and that the respondents' own. doctor treated himand advised him to go to a hospital.In 1934 Kennedy became a member of the Plan and was electedbureau representative for more than 300 employees in the overheadbureau.Shortly thereafter he became convinced that the Plan wasa company-dominated union and was not hesitant about stating hisviews.In November 1934 he met Wersing, joined the IndependentBrotherhood, and thereafter became very active in soliciting for mem-bers.In February 1935 he was elected general manager of Local No.103.At several meetings of the Plan in the early part of 1935 he spokeof the futility of the Plan.At approximately this time he sought toresign from his position as overhead bureau representative in thePlan.He communicated his intention to his supervisor, who urgedhim not to resign as it would create an unfavorable impression toward 102NATIONAL LABOIt RELATIONS BOA1tDthe Plan.Kennedy yielded, but was later informed by the chiefofficer of the Plan that his supervisor had suggested expelling "thatradical",Kennedy, from the Plan.At a meeting of the Plait heldthereafterKennedy taxed his supervisor with having uttered theabove statement, which his supervisor parried with a query as towhat other course was open to him as a representative of the manage-ment.At a special meeting of the Plan held shortly thereafter, oneof the respondent's officials made an address containing references tocertain radicals and agitators.Kennedy arose and remarked thatitwas obvious that the references were addressed to him, and that ifthey denominated his activities agitation, then he was an agitator.The respondent's official then made some remarks about misinterpre-tation and dropped the matter.At the Plan election in June 1935Kennedy refused renomination. In August 1935 he was elected presi-dent of the national organization of the Independent Brotherhood,resigning from his position as general manager of Local No. 103,which was taken over by Wersing.After the discharge of Wersing, Greulich, and Wagner, Kennedywas selected as chairman of a committee to negotiate with the respond-ent concerning the discharge of the three men.The committee hada conference with the president of the New York and Queens ElectricLight and Power Company in December 1935, at which Mayor LaGuardia was present, but nothing was accomplished.The committeereported back to the members of Local No. 103, and were empoweredby them to call a strike if necessary.Two representatives from theLabor Department of the State of New York strove to obtain a settle-ment with the respondents, but were unsuccessful.Kennedy decidednot to call a strike, as the Christmas season was consideredinopportune.In April 1936 the Independent Brotherhood affiliated with theI.B. E. W. and Kennedy resigned his presidency of the IndependentBrotherhood to become a rank and file member of the I. B. E. W.He decided at this time to run again for office in the Plan.On June11, 1936, he was elected representative for the overhead bureau.Hewas discharged a week later on June 19, 1936.Emler.Emler began his employment with the respondent in July1927 as a clerk at a weekly salary of $25.00. Shortly thereafter hewas transferred to meter-setting at $27.00 weekly.At approximatelysix months' intervals he was advanced to lineman's helper in the over-head bureau, to third class lineman, to second grade lineman, andfinally to first class lineman, the position he held at the time of hisdischarge at a weekly salary of $40.48.There had never been anycomplaints concerning his work and his steady advancement is testi-mony of his competency. DECISIONS AND ORDERS103In April 1935 he became a member of the Independent Brother-hood.He devoted his spare time to organizational activity withWersing and Greulich and talking in behalf of the IndependentBrotherhood.In September 1935 he was elected to the executiveboard of Local No. 103.He was a member of the committee whichnegotiated for the reinstatement of Wersing,Greulich, andWagner,and participated in the negotiations.He was also a member of thecommittee n hich in December 1935 was empowered to call a strike.At that time he was advised by his foremen that it would be foolishto call.a strike.He continued his union activities until the time ofhis discharge on June 19, 1936.Their discharges.On June 17, 1937, Kennedy and Emler, whowere working on different field jobs, were informed by their forementhat Mr. Payne at the Personnel Bureau wished to see them.Theyhad separate,but substantiallysimilar, interviewswith Payne.Payne informed them that he had bad news, that lie had orders fromthe respondents to lay off"surplus employees", and that since theywere surplus employees they were being laid off.Both men askedhim the manner in which eight years of continuous service hadachieved for them the status of surplus employees,but he was unableto explain.He told them that there was a possibility of securingwork with Consolidated Edison Company of New York,Inc., andgave them the name of a personnel officer ofthat company.Bothmen called there that afternoon,but were unable to see the personnelofficer.The next morning they succeeded in obtaining an interview,atwhich they were questioned concerning their ability to performcertain technical electrical work.On learning that they were notqualifiedfor such work, the personnel officer made some remarksabout jobs as linemen's helpers at$30.00 a week,which were followedby the expression of his opinion that those jobs were probably allfilled anyway.On June 19 they returned to Payne and were for-mally laid off,receiving their separation allowances of two weeks'pay for each year of service.Four other men were discharged dur-ing the same period, of whom two were union men and two were not.One of the nonunion men, Baake,received employment from Con-solidated Edison Company of New York, Inc., while the other re-turned to his former job the next day.Kennedy testified that bothhe and Emler had seniority over a large number of employees in theirbureau, and that they were the only first class linemen who were laidoff, while there had been no prior,discharges of first class linemen.In December 1936 Payne notified Kennedy of an opportunity tosecure employment with another public utility company, New YorkDock Company.Kennedy notified his union,which in turn notifiedEmler.Emler called upon Payne who told him to apply for workat the New York Dock Company, adding as a parting thrust that67573-38-vol iv--8 104NATIONAL LABOR RELATIONS BOARDitwould be embarrassing for the respondents if Emler resumed his"funny business" at his new job.Emler secured a lineman's jobwith the New York Dock Company, but at a weekly salary of $30.00,the salary paid to a lineman's helper by the respondents.He is stillso employed at a weekly salary of $35.00.The respondents have notrequested either Kennedy or Emler to return to their employment.The respondents contend that the discharges of Kennedy andEmler resulted from the reductions in the overhead bureau necessi-tated by the gradual change in the character of the work in Queensfrom overhead to underground.A number of the overhead workerswere trained for underground work, while others had to be laid off.In this group were Kennedy and Emler.Dean, who testified to theabove, did not adequately explain why Kennedy and Emler were laidoff, while men with less seniority were retained; nor did he adequatelynegative Kennedy's statement that after his discharge the men inthe overhead bureau were placed on a six day week and that othermen were transferred to his department.It is most significant that the discharges occurred within a weekafterKennedy's election as Plan representative for the overheadbureau.He had proved himself a source of trouble to the respond-ents when he previously held that position, and it was certain thathe would now renew his activity within the Plan in opposition to therespondents' domination of the Plan.His election to that position,in spite of his open affiliation with an outside union, is an indicationof the influence he wielded among the employees of the overheadbureau.Discharge would automatically terminate his membershipin the Plan, or a transfer to another of the respondents' companieswould automatically make him a member of the Plan of such otherCompany where he would not retain his position as a bureau repre-sentative.The evidence points to this as the true explanation forthe course adopted by the respondents of giving him a choice betweendischarge and a transfer to an inferior position in another of therespondents' companies.Emler was the last of the group associated with Wersing, Greulich,Wagner, and Kennedy in the organization of Local No. 123 ofthe Independent Brotherhood.His discharge or transfer fromQueens, coupled with that of Kennedy, would serve to remove thetwo principal, active union men who were associated with the threemen originally discharged.Payne's admonition to him in December1936 not to resume his "funny business" at the New York DockCompany clearly indicates how long-lived was the recollection ofEmler's union activities in the minds of his supervisors.Although'the evidence supports the respondents' contention thatthe overhead bureau was being gradually reduced because of thechange in the character of the work in Queens from overhead to DECISIONS AND ORDERS105underground, we find that the lay-offs incidental thereto were merelyutilized to screen the respondents' true motive.We find that Ken-nedy and Emler were in fact discharged because of their union activ-ity.The respondents thereby discriminated in regard to hire andtenure of employment in order to discourage membership and activityin a labor organization, and interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed in Section 7of the Act.Kennedy operated a private club after his discharge, but testifiedthat it was a losing venture. Since March 1937 he has been engagedas a paid organizer in the utilities division of the Committee forIndustrial Organization.Emler has been working for New YorkDock Company since December 1936 at a lower salary than that whichhe received in the employ of the respondents.Both Kennedy andEmler desire to return to their former positions in the employ of therespondents.We find that Kennedy and Emler have not, since their discharges,obtained any other regular and substantially equivalent employment.3.SolosyThe complaint, as amended, alleges that the respondents dischargedStephen L. Solosy on January 17, 1936, and thereafter refused toreinstate him, because of union activity.The answer avers that hewas discharged for other reasons.Solosy commenced work in October 1928 as a tester in the labora-tory of Consolidated Gas Company of New York, which is now Con-solidated Edison Company of New York, Inc.He left this employ-ment in November 1928, but returned to work in January 1929 andcontinued in the respondent's employ until his discharge.After hav-ing worked in the laboratory for the first four months at a weeklysalary of $20.00, he was transferred to work on instruments known asThomas calorimeter inspectors, which measured the B. t. u. contentof gas.His job was concerned with maintaining, servicing, repair-ing, and overhauling those instruments.At that time there weretwenty-seven such instruments, situated at different places, in therespondents' entire system.Solosy'swork was thus performed indifferent places.He received periodic increases and at the time ofhis discharge was receiving a weekly salary of $33.54.No complaintsor reprimands concerning his work were made.His steady increasesin pay attest his competency.Early in 1934 he became a member of the Federation of Architects,Chemists,Engineers,andTechnicians,an independent union.Shortly thereafter he joined the Plan.The members in his depart-ment elected him and Philemon Ewing to head a committee to 106NATIONAL LABOR RELATIONS BOARDinvestigate the Plan.He served on this committee for three months,rendering monthly reports to the effect that the Plan was a company-dominated union. In the latter part of 1934 he and Ewing joinedthe Independent Brotherhood.Both of them did a great deal oforganization work in Manhattan for the Independent Brotherhood.His activity became open and known to the respondents at least asearly as March 1935.As we have stated previously, during Apr:l1935 he was trailed by detectives, and reports concerning his andEwing's activities were filed with the respondents. In March 1935Solosy and Ewing began to publish and distribute a monthly papercalled the "Gas Man". Its last issue appeared in November 1935.Both Solosy and Ewing solicited employees at their homes formembership in the Independent Brotherhood, securing at least 25members in the latter part of 1935. Solosy and Ewing were the onlyemployees in their department who were vigorously engaged in unionactivity.Solosy and Ewing were discharged at the same time and in thepresence of each other.Solosy was told that lie was being laid offbecause the respondents were shutting down the "A" plant of theAstoria Light, Heat, & Power Company, thereby necessitating thelaying-off of a number of employees. It appears that the "A" plantwas in fact shut down, probably because of the decrease in theamount of gas sold. Solosy was not given previous notice of hisdischarge, but was given his separation allowance.He pressed hissupervisor for further reasons concerning his discharge and receivedthe following cryptic reply, "You know more about it than I do".In answer to a question whether he would ever be called back, hisforeman said that he thought not. The respondents have notrequested Solosy to return to their employ.It appears from the evidence that although there were a few ethersdischarged at the same time with Solosy and Ewing, Solosy was theonly one in his division who was discharged.There were only sevenemployees in his division.Solosy testified that of the other six em-ployees he had seniority over two.It is significant on the one hand that Solosy and Ewing were theonly active union men in their department and that their activitieswere investigated by detectives and reports of their activities filedwith the respondents.On the other hand there is an absence of anyadequate explanation for Solosy's discharge while two fellow em-ployees with less seniority were retained.The evidence clearly indi-cates that the reduction of employees necessitated by the shuttingdown of the "A" plant was utilized as a screen to conceal the truemotive for his discharge.When we consider all the six discharges involved in this case, itis apparent that the respondents succeeded in eliminating from their DECISIONS AND ORDERS107employ all the principal organizers and officers of the IndependentBrotherhood.Their success was too complete to have been a conse-quence of the disinterested operation of reductions in personnel.At the hearing the respondents were not allowed to introduce thetestimony of Solosy's supervisors when offered at the continuanceon July 6, 1937.The respondents offered no good reason for theirfailure to produce these witnesses at the close of the Board's case onJune 24, 1937.They cannot complain of the Board's refusal toadmit the testimony when the hearing was resumed two weeks laterfor the purpose of receiving the testimony of Carlisle and Dean.We find that Solosy was in fact discharged because of his unionactivity.The respondents thereby discriminated in regard to hireand tenure of employment in order to discourage membership andactivity in a labor organization, and interfered with, restrained,and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act.Solosy has been unemployed since his discharge.He desires toreturn to his former position in the employ of the respondents.Wefind that Solosy has not, since his discharge, obtained any otherregular and substantially equivalent employment.IV. EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEUpon the whole record we find that the activities of the respondentsset forth in Section III above, occurring in connection with the opera-tions of the respondents described in Section I above, have a close,intimate, and substantial relation to trade, traffic, commerce, transpor-tation, and communication -among the several States and with for-eign countries, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following con-clusions of law :1.United Electrical and Radio Workers of America, and its pred-ecessor unions, and International Brotherhood of ElectricalWork-ers are labor organizations within the meaning of Section 2 (5) of theAct.2.Martin A. Wersing. Julius A. Greulich, Michael A. Wagner,William J. Kennedy, John F. Emler, and Stephen L. Solosy were,at the times of their discharges, and at all times thereafter, employeesof the respondents, within the meaning of Section 2 (3) of the Act.3.The respondents, by discriminating in regard to the hire andtenure of employment of Martin A. Wersing, Julius A. Greulich, 108NATIONAL LABOR RELATIONS BOARDMichael A: Wagner, William J. Kennedy, John F. Emler, and StephenL. Solosy and thereby discouraging membership in United Elec-trical and Radio Workers of America and its predecessor unions, haveengaged in and are engaging in an unfair, labor practice, within themeaning of Section 8 (3) of the Act.4.The respondents, by interfering with, restraining, and coercingtheir employees in the exercise of the rights guaranteed in Section 7of the Act; have engaged and are engaging in unfair labor practices,within the meaning of Section 8 (1) thereof.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) of theAct.6.'The respondents have not engaged in unfair labor practices withinthe meaning of Section 8 (2) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondents, Consolidated Edison Company of New York, Inc., and itsaffiliated companies: Brocklyn Edison Company, Inc., New York andQueens Electric Light and Power Company, Westchester LightingCompany, The Yonkers Electric Light and Power Company, NewYork Steam Corporation, Consolidated Telegraph and Electrical Sub-way Company, their officers, agents, successors, and assigns shall:1.Cease and desist from :a.Discouragingmembership in United Electrical and RadioWorkers of America or any other labor organization of their em-ployees, or encouraging membership in International Brotherhood ofElectricalWorkers or any other labor organization of their em-ployees, by discharging or refusing to reinstate any of their employeesor in any other manner discriminating in regard to their hire ortenure of employment or any term or condition of their employmentbecause of membership or activity in connection with any such labororganization ;b.Urging, persuading, warning, or coercing their employees tojoin International Brotherhood of Electrical Workers, or any otherlabor organization of their employees, or threatening them with dis-charge if they fail to join any such labor organization;c.Permitting organizers and collectors of dues for InternationalBrotherhood of Electrical Workers or any other labor organization toengage in activities among their employees in behalf of such labororganizations during working hours or on the respondents' property,unless similar privileges are granted to United Electrical and Radio DECISIONS AND ORDERS109Workers of America and all other labor organizations of theiremployees ;d.Permitting their employees who were officials of the Employees'Representation Plans to use the respondents' time, property, andmoney in behalf of International Brotherhood of Electrical Workersor any other labor organization of their employees ;e.Employing detectives to investigate the activities of their em-ployees in behalf of United Electrical and Radio Workers of Americaor any other labor organization of their employees or employing anyother form or manner of espionage for such purposes;f. 'Giving effect to their contracts with the International Brother-hood of Electrical Workers;g.Recognizing the InternationalBrotherhood ofElectricalWorkers as the exclusive representative of their employees;h. In any other manner interfering with, restraining, or coercingiheir employees in the exercise of the right to self-organization, toform, join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purposes of collective bargaining or other mutualaid or protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :a.Offer to Martin A. Wersing, Julius A. Greulich, Michael A.Wagner, William J. Kennedy, John F. Emler, and Stephen L. Solosyimmediate and full reinstatement to their former positions withoutprejudice to their seniority and other rights or privileges;b.Make whole Martin A. Wersing, Julius A. Greulich, MichaelA.Wagner, William J. Kennedy, John F. Emler, and Stephen L.Solosy for any loss of pay they have suffered by reason of their dis-charges, by payment to each of them of a sum equal to that whichhe would normally have earned as wages during the period from thedate of his discharge to the date of such offer of reinstatement, lessthe amount earned by him during such period;c.Post immediately notice to their employees in conspicuousplaces through their offices, buildings, plants, and other places ofemployment stating : (1) that the respondents will cease and desistin the manner aforesaid; (2) that the respondents' employees arefree to join or assist any labor organization for the purposes of col-lective bargaining with the respondents; (3) that the respondentswillbargain collectivelywith any labor organization entitledthereto; (4) that the respondents will not discharge, or in any man-ner discriminate against members of United Electrical and RadioWorkers of America or any other labor organization of their em-ployees or any person assisting such organizations by reason of suchmembership or assistance; (5) that the respondents will not dis- 110NATIONAL LABOR RELATIONS BOARDcharge, or in any manner discriminate against any employee for re-fusal or failure to join or assist International Brotherhood ofElectricalWorkers orany other labor organization of their employ-ees; (6)that such notices will remain posted for a period of at leastthirty (30) consecutive days from the date of posting;d.Notify theRegional Director for the Second Region in writingwithin ten(10) days fromthe date of this Order what steps therespondents have taken to comply herewith.The complaint, in so far as it alleges that the respondents haveengagedin and are engaging in 'unfair labor practices within themeaning of Section 8(2) of the Act, is hereby dismissed withoutprejudice.